[Cite as Edwards v. Horton, 2022-Ohio-3989.]


                        IN THE COURT OF APPEALS
                    FIRST APPELLATE DISTRICT OF OHIO
                         HAMILTON COUNTY, OHIO

    TAMYA EDWARDS,                                 :         APPEAL NO. C-220123
                                                             TRIAL NO. P21-1003Z
            Plaintiff-Appellee,1                   :

      vs.                                          :             O P I N I O N.

    CHARLES L. HORTON III,                         :

            Defendant-Appellant.                   :




Appeal From: Hamilton County Juvenile Court

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: November 9, 2022


Charles L. Horton III, pro se.




1   Edwards did not submit a brief or appear at oral argument.
                     OHIO FIRST DISTRICT COURT OF APPEALS


BOCK, Judge.

       {¶1}   Defendant-appellant Charles L. Horton III appeals the Hamilton

County Juvenile Court’s judgment overruling his objection to the administrative

support order that was registered with the court by the Hamilton County Child

Support Enforcement Agency (“CSEA”). We affirm the juvenile court’s judgment.

                         I. Factual and Procedural History

       {¶2}   In August 2021, CSEA registered an administrative support order with

the juvenile court requiring Horton to pay monthly child support. The order was based

on a previous administrative order establishing paternity through genetic testing. The

juvenile court adopted the administrative support order the following day.

       {¶3}   Horton’s first appearance in this action was an “Objection to

Administrative Order of Support,” which stated, “I, Horton-Charles [sic], alleged

defendant object to Hamilton County Child Support Enforcement Agency genetic

testing result. Defendant never submitted to genetic testing to determine a [sic]

order.” Horton attached to the objection the administrative order establishing

paternity, the genetic-testing results, and a written response that Horton had

purportedly sent to CSEA in reply to its request for paternity testing.

       {¶4}   Three days later, Horton filed a “Notice of Special Appearance.” The

notice averred that Horton was only “granting” the court “limited jurisdiction for the

sole purpose of vacating the fraudulent void administrative order dated August 4, 2021

and the fabricated DNA test used to establish paternity.” Attached to the notice was an

“Affidavit of Denial of Acknowledgment of Paternity and Parentage,” in which Horton

averred that he was not the father of the child and described himself as, “a man known

to use the name Charles-Lamont: Horton III, a Non-State Citizen and Paramount




                                               2
                     OHIO FIRST DISTRICT COURT OF APPEALS



Security Interest Holder to the property in collateral both registered and unregistered

belonging in cestui que trust CHARLES LAMONT HORTON III[.]”

       {¶5}   In November 2021, the magistrate held a hearing on Horton’s objection

to the administrative support order. Horton repeatedly told the magistrate that he was

not there to “argue the case.” Rather, he asserted that, while he was known to use the

name Charles Horton, his property belonged only to the “cestui que trust” of Charles

Horton and he was only appearing as the “paramount security interest holder” of such

trust. The magistrate denied Horton’s objection, finding that Horton had failed to state

any reason why the administrative support order was incorrect.

       {¶6}   Horton objected to the magistrate’s decision, arguing that the court

lacked personal jurisdiction over him. The juvenile court held a hearing on his

objection. Horton made the same argument to the juvenile court—that he was only

appearing as the paramount security interest holder in the “cestui que trust” of Charles

Horton and not as Charles Horton. After some back and forth between the court and

Horton, the juvenile court asked Horton to explain his assertion that the court lacked

personal jurisdiction over him. He responded that the “claimant” failed to give proper

notice of the hearing. He expressly denied having any other concerns. The juvenile

court overruled Horton’s objection and found that it had personal jurisdiction over

him. This appeal followed.

                                II. Law and Analysis

       {¶7}   In a single assignment of error, Horton asserts that the trial court erred

as a matter of law by adopting the administrative support order. He argues that the

juvenile court lacked personal jurisdiction over him because he never voluntarily

submitted to the court’s jurisdiction or waived any jurisdictional defense. We disagree.



                                               3
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶8}    A trial court’s determination that it has personal jurisdiction over a

party is reviewed de novo. Johnson v. Hisle, 1st Dist. Hamilton No. C-170717, 2018-

Ohio-3693, ¶ 9. “The lack of personal jurisdiction must be raised in a party’s first

pleading, motion, or appearance.” In re S.H.O., 2d Dist. Montgomery No. 28072,

2019-Ohio-645, ¶ 14, citing Evans v. Evans, 10th Dist. Franklin No. 08AP-398, 2008-

Ohio-5695, ¶ 11. “If a party appears and participates in the case without objection, he

or she waives any defense based on lack of personal jurisdiction.” Id., citing Evans and

Harris v. Mapp, 10th Dist. Franklin No. 05AP-1347, 2006-Ohio-5515, ¶ 11.

       {¶9}    Horton first appeared before the juvenile court when he filed his

“Objection to Administrative Order of Support.” The objection challenged the genetic

testing used when establishing the parent and child relationship. But it did not

challenge the court’s jurisdiction over him. It was not until three days later that Horton

filed his first “Notice of Special Appearance,” which arguably raised the issue of

personal jurisdiction. Because Horton failed to raise any objection to personal

jurisdiction in his first appearance before the court, he waived any such objection.

       {¶10} We note that Horton argued for the first time at oral argument that he

was never properly served with the administrative order from CSEA. But Horton never

raised this argument below. Outside of the jurisdictional arguments, the only issue

raised by Horton involved notice of the hearing at which he appeared. He never raised

any issue regarding service of the administrative order. By failing to raise this

argument below, he waived his right to assert it on appeal. See, e.g., Ditech Fin., LLC

v. Balimunkwe, 1st Dist. Hamilton No. C-180445, 2019-Ohio-3806, ¶ 11, quoting State

ex rel. Zollner v. Indus. Comm., 66 Ohio St.3d 276, 278, 611 N.E.2d 830 (1993) (“It is

a universal principle of appellate procedure that ‘[a] party who fails to raise an

argument in the court below waives his or her right to raise it [on appeal].’ ”).

                                                4
                    OHIO FIRST DISTRICT COURT OF APPEALS



                                  III. Conclusion

       {¶11} Because we hold that Horton waived any objection to personal

jurisdiction, we overrule the sole assignment of error and affirm the trial court’s

judgment.

                                                               Judgment affirmed.

BERGERON, P.J., and CROUSE, J., concur.

Please note:

       The court has recorded its own entry this date.




                                             5